Citation Nr: 1605633	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased in nonservice-connected pension benefits. 





ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel







INTRODUCTION

The Veteran served on active duty from October 1959 to August 1971. The appellant is his custodian and fiduciary. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. In that decision, the RO granted entitlement to nonservice connected pension. After a statement of the case was issued in May 2014, the appellant perfected an appeal in June 2014. Since that time, in September 2015, the Agency of Original Jurisdiction (AOJ) proposed to reduce pension payments (due to the current amount of Social Security Administration benefits received. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required. 


REMAND

In July 2014, the appellant confirmed he desired a videoconference hearing. In December 2015, the appellant reiterated that he was waiting for a hearing to be scheduled. The Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Videoconference hearing before a Veterans Law Judge at the RO in the order that the request was received. Notify the Veteran and his representative of the date and time of the hearing in writing. After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

